Citation Nr: 0531079	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  02-15 540	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
April 1946 to April 1947.

2.	On October 25, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his representative, that a withdrawal 
of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In October 
2005, the appellant, (through his authorized representative), 
withdrew this appeal.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.

                       
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


